 


 HR 4300 ENR: Admiral Lloyd R. Joe Vasey Pacific War Commemorative Display Establishment Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 4300 
 
AN ACT 
To authorize Pacific Historic Parks to establish a commemorative display to honor members of the United States Armed Forces who served in the Pacific Theater of World War II, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Admiral Lloyd R. Joe Vasey Pacific War Commemorative Display Establishment Act.  2.DefinitionsIn this Act: 
(1)AssociationThe term Association means Pacific Historic Parks, a corporation that is— (A)a cooperating association with the National Park Service;  
(B)organized under the laws of the State of Hawaii; and  (C)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.  
(2)DirectorThe term Director means the Director of the National Park Service.  (3)Commemorative displayThe term commemorative display means the Pacific Theater of World War II Commemorative Display authorized to be established under section 4(a).  
3.Purposes The purposes of this Act are to— (1)honor the brave members of the United States Armed Forces who fought on behalf of the United States of America in the Pacific Theater during World War II;  
(2)provide a place to mourn the more than 150,000 American and allied lives lost in the Pacific Theater during World War II; and  (3)educate the public about United States battles in the Pacific Theater and its role in World War II.  
4.Pacific theater commemorative display 
(a)Authorization To establish commemorative displayThe Association may establish and maintain a commemorative display to honor the members of the United States Armed Forces and Allies who served in the Pacific Theater during World War II.  (b)Use of Federal funds prohibitedFederal funds may not be used to design, procure, prepare, install, or maintain the commemorative display, but the Director may accept and expend contributions of non-Federal funds and resources for such purposes.  
(c)Location of commemorative display 
(1)In generalThe Director may allow the commemorative display to be established at a suitable location at the Pearl Harbor site of the World War II Valor in the Pacific National Monument in Honolulu, Hawaii.  (2)ConditionThe commemorative display may not be established at any location under the jurisdiction of the Director until the Director determines that an assured source of non-Federal funding has been established for the design, procurement, installation, and maintenance of the commemorative display.  
(d)Design of the commemorative displayThe final design of the commemorative display shall be subject to the approval of the Director.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 